         Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 DAVID M. FREEMAN                             )   CASE NO.
 14340 Island Road                            )
 Columbia Station, OH 44028                   )   JUDGE
                                              )
 On behalf of himself and all others          )   Magistrate Judge
 similarly situated,                          )
                                              )
               Plaintiff,                     )
   v.                                         )
                                              )
 FRESENIUS MEDICAL CARE                       )
 HOLDINGS, INC.,                              )   PLAINTIFF’S CLASS AND
 dba Fresenius Medical Care North             )   COLLECTIVE ACTION
 America,                                     )   COMPLAINT UNDER THE FAIR
 920 Winter Street                            )   LABOR STANDARD ACT AND
 Waltham, MA 02451                            )   STATE LAW
                                              )
   and c/o Its Statutory Agent                )
   CT Corporation System                      )
   155 Federal Street Ste 700                 )
   Boston, MA 02110                           )
                                              )
 —and—                                        )
                                              )
 RENAL CARE GROUP, INC.                       )
 920 Winter Street                            )
 Waltham, MA 02451                            )
                                              )
               Defendants.                    )
                                              )

        Plaintiff David Freeman, through counsel, respectfully files this Class and

Collective Action Complaint against Defendants Fresenius Medical Care Holdings, Inc.,

dba Fresenius Medical Care North America, and Renal Care Group, Inc. (sometimes

collectively referred to as “Defendants”).



                                             1
        Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 2 of 17



                                    INTRODUCTION

       1.     This case challenges wage-and-hour policies of Defendants by which they

willfully violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219.

       2.     Plaintiff brings this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b), which provides that “[a]n action to recover the liability“ prescribed by

the FLSA “may be maintained against any employer … by any one or more employees

for and on behalf of himself or themselves and other employees similarly situated.“

Plaintiff brings this case on behalf of himself and other “similarly-situated” persons

who may join the case pursuant to § 216(b) (“Potential Opt-Ins”).

       3.     Plaintiff also brings this case as a class action pursuant to Fed. R. Civ. P. 23

on behalf of himself and other members of a class of persons, defined herein, who assert

factually-related claims under Ohio law.

                                 JURISDICTION AND VENUE

                                   Subject Matter Jurisdiction

       4.     This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 216(b).

       5.     This Court has supplemental jurisdiction over Plaintiff’s state-law claims

because those claims are so related to the FLSA claims as to form part of the same case

or controversy.




                                              2
        Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 3 of 17



                                          Venue

       6.     Venue is proper in this judicial district and division pursuant to 28 U.S.C.

§ 1391(b) because both Defendants reside in this district and division and a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred here.

                    General Jurisdiction to Determine Class Claims

       7.     The Court has “general or all-purpose jurisdiction” over Defendants and

thus is a proper court to adjudicate Defendants’ FLSA liability to employees on a

company-wide basis. BNSF Ry. Co. v. Tyrrell, 137 S.Ct. 1549, 1558 (2017) (citing Daimler

AG v. Bauman, 134 S.Ct. 746, 754 (2014), and Goodyear Dunlop Tires Operations, S.A. v.

Brown, 564 U.S. 915, 919, 924 (2011)). A court may “hear any and all claims against” a

corporation when its “affiliations with the State are so ‘continuous and systematic’ as to

render [it] essentially at home” there—the “’paradigm’ forums” being “the

corporation’s place of incorporation and its principal place of business.” BNSF Ry. Co.,

137 S.Ct. at 1558 (quoting Daimler, 134 S.Ct. at 754 (quoting Goodyear, 564 U.S. at 919,

924)). “These bases afford plaintiffs recourse to at least one clear and certain forum in

which a corporate defendant may be sued on any and all claims.” Daimler, 134 S.Ct. at

760.

       8.     In the present case, Defendants are “at home” in this forum because they

are both headquartered in Waltham, Massachusetts, within this Court’s geographic

jurisdiction and venue.

       9.     According to its “About Us” page of its website and LinkedIn profile,

Fresenius Medical Care North America has its headquarters at 920 Winter Street,




                                             3
        Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 4 of 17



Waltham, MA 02451. The corporate entity that does business as Fresenius Medical Care

North America—Fresenius Medical Care Holdings., Inc.—is registered with the

Massachusetts Secretary of State as a New York corporation doing business in

Massachusetts. According to the Secretary of State’s records, the corporation’s principal

office is at 920 Winter Street, Waltham, MA 02451, and its officers and directors are all

located there.

       10.       In a March 2016 lawsuit, Defendant Renal Care Group, Inc. described

itself as “a Delaware corporation with its principal place of business at 920 Winter

Street, Waltham, MA 02451” (Fresenius’s headquarters). See Renal Care Group, Inc. v.

Smith, Case No. 2:16-01112 (E.D. Pa. 2016), Complaint filed March 9, 2016, at ¶ 3. Renal

Care Group further stated that it “is a wholly-owned subsidiary of Fresenius Medical

Care Holdings, Inc., dba Fresenius Medical Care North America.” In 2019, Renal Care

Group, Inc. issued paychecks to Plaintiff David Freeman listing 920 Winter Street,

Waltham, MA 02451 as its address.

                                              PARTIES

       11.       At all times relevant, Plaintiff David Freeman was a citizen of the United

States and a resident of Cuyahoga County, Ohio.

       12.       Defendant Fresenius Medical Care Holdings, Inc., dba Fresenius Medical

Care North America (“Fresenius”) is a New York corporation with its principal place of

business in Waltham, Massachusetts. According to the Massachusetts Secretary of

State’s records, Fresenius’ statutory agent is CT Corporation System, 155 Federal Street,

Suite 700, Boston, MA 02110.




                                               4
        Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 5 of 17



       13.    Defendant Renal Care Group, Inc. is a Delaware corporation with its

principal place of business in Waltham, Massachusetts. Since 2006, Renal Care Group

has been a wholly-owned subsidiary of Fresenius.

                                  FACTUAL ALLEGATIONS

                                      Fresenius’s Business

       14.    According to the “Company Profile“ on its website, “Fresenius Medical

Care provides coordinated health care services at pivotal care points for hundreds of

thousands of chronically ill customers throughout the continent.” It does so through its

“industry-leading network of more than 2,200 dialysis facilities, outpatient cardiac and

vascular labs, and urgent care centers, as well as the country’s largest practice of

hospitalist and post-acute providers.”

       15.    To provide these services, Fresenius employs medical professionals in

clinical as well as acute and post-acute care settings. For all such employees, Fresenius

Medical Care North America determines the applicable human resources and payroll

policies, and issues employee handbooks, clinical protocols, and administrative policies

to its employees in its own name.

                  Plaintiff’s Employment with Fresenius/Renal Care Group

       16.    Plaintiff David Freeman has worked for Fresenius and Renal Care Group

as a nurse from December 21, 2009 to the present. Plaintiff has worked at several

hospitals in Northern Ohio that contract with Defendants for acute renal care services.

       17.    Plaintiff’s paychecks were issued by Renal Care Group but listed

Fresenius’s headquarters—920 Winter Street, Waltham, MA 02451—as Renal Care




                                             5
        Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 6 of 17



Group’s address. The contact number listed on the paychecks—(781) 699-9000—was

the main phone number for Fresenius Medical Care North America.

       18.    In conjunction with his employment, Plaintiff was given employee

handbooks, clinical protocols, and administrative policies issued by Fresenius,

including a Fresenius policy entitled “Employee Wages & Work Hours.”

       19.    Plaintiff is an hourly, non-exempt employee within the meaning of the

FLSA, as were the other employees with whom he is similarly situated pursuant to 29

U.S.C. § 216(b). Plaintiff and Fresenius’s similarly situated employees are compensated

on an hourly basis, and paid an overtime premium for hours worked over 40 in a

workweek.

                    Fresenius’s Miscalculation of Employees’ Overtime Pay

       20.    The FLSA required Fresenius to pay overtime compensation to its non-

exempt employees at one and one-half times their “regular rate.” 29 U.S.C. § 207(e)(3);

29 C.F.R. § 778.117. The calculation of the “regular rate” must include “all

remunerations for employment paid to, or on behalf of, the employee.” 29 U.S.C. §

207(e)(3); 29 C.F.R. § 778.117, 778.223.

       21.    Under Fresenius’s policy entitled “Employee Wages & Work Hours,”

Plaintiff and other non-exempt employees were paid “on an hourly basis according to

hours worked,” plus “[o]vertime for any hours worked over 40 in a week.”

       22.    In addition to the hourly rate for hours worked, Plaintiff and other

similarly-situated employees received flat-rate stipends for “time spent on call.”




                                            6
        Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 7 of 17



       23.    Per Fresenius’s companywide written policy, on-call time “is not

considered ‘hours worked’,” though it required employees to remain available and at

the ready to be called into the workplace if necessary.

       24.    The written policy further dictated that on-call pay was “[a]dditional

compensation … paid to employees who provide on-call coverage.”

       25.    Fresenius’s on-call stipends constituted “remunerations for employment”

required to be taken into account in computing the employees’ “regular rate” for

purposes of overtime compensation. 29 C.F.R. § 778.223.

       26.    Fresenius, in violation of the FLSA, did not include on-call stipends in

computing employees’ “regular rate” for overtime compensation. Rather, Fresenius

willfully excluded the on-call stipends and other remunerations from the “regular rate”

calculation, thus reducing employees’ overtime pay.

                             Willfulness of Fresenius’s Violations

       27.    Fresenius knew that on-call stipends and other “remunerations for

employment” must be included in computing employees’ “regular rate” for overtime

purposes, 29 C.F.R. § 778.223, or acted in reckless disregard for whether those stipends

must be included.

       28.    Fresenius established its pay practice in willful disregard of longstanding

Department of Labor regulations as well as settled case law, including case law from its

home judicial district. DOL regulation 29 C.F.R. § 778.223, issued on January 23, 1981,

cites the example of employees who “receive a payment of $5 for each 8-hour period

during which they are ‘on call’ in addition to pay at their regular (or overtime) rate for




                                             7
        Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 8 of 17



hours actually spent in making calls.” 29 C.F.R. § 778.223. The regulation states that

the on-call payment “is clearly paid as compensation for performing a duty involved in

the employee’s job” and “must therefore be included in the employee’s regular rate in

the same manner as any payment for services.” Id. See also Rudy v. City of Lowell, 716 F.

Supp. 2d 130; 2010 U.S. Dist. LEXIS 57046 (D. Mass. June 7, 2010) (“federal regulations

and Department of Labor opinion letters have consistently found that payments for

standby or on-call duty should be included in the regular rate”).

      29.    In contravention of these regulations and court decisions, Defendants

deliberately excluded on-call stipends and other remunerations from the “regular rate,”

thereby unlawfully reducing employees’ overtime pay.

                              Defendants’ Status as “Employers”

      30.    Fresenius and Renal Care Group were “employers” of Plaintiff and other

similarly-situated employees within the meaning of the FLSA, 29 U.S.C. § 203(d).

      31.    Fresenius directly determined the human resources and payroll policies

applicable to all employees and issued employee handbooks, clinical protocols, and

administrative policies to them in its own name. The Fresenius policy entitled

“Employee Wages & Work Hours” prescribed the terms under which Plaintiff and

other non-exempt employees worked, including the flat-rate stipends they received for

“time spent on call.” Fresenius determined whether on-call stipends and other

remunerations would be included or excluded in calculating employees’ “regular rates”

for overtime compensation.




                                            8
         Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 9 of 17



       32.     Renal Care Group, in turn, was an “employer” pursuant to 29 U.S.C. §

203(d) in that it was “a person [who] act[ed] directly or indirectly in the interest of an

employer,” Fresenius, “in relation to employees,” including Plaintiff and other

employees of Fresenius similarly situated to Plaintiff. Renal Care Group issued

paychecks to Plaintiff listing Fresenius’s headquarters address and phone number, and

acted as the W-2 employer of Plaintiff and other employees of Fresenius similarly

situated to Plaintiff.

       33.     Department of Labor regulations provide that employees may work

simultaneously for two or more joint employers. 29 C.F.R. § 791.2(a). Joint employment

occurs when the two employers are “not completely disassociated” from one another.

Id. Joint employers are “responsible, both individually and jointly, for compliance with

all of the applicable provisions of the act, including the overtime provisions.” Id.

       34.     Fresenius and Renal Care Group were joint employers of Plaintiff and

other similarly-situated employees under the FLSA.

       35.     At all times relevant, Fresenius and Renal Care Group were an enterprise

within the meaning of 29 U.S.C. § 203(r) and an enterprise engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

                            COLLECTIVE ACTION ALLEGATIONS

       36.     Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       37.     Plaintiff brings this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b), which provides that “[a]n action to recover the liability “prescribed by




                                              9
       Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 10 of 17



the FLSA “may be maintained against any employer … by any one or more employees

for and in behalf of themselves and other employees similarly situated. “

      38.    The Potential Opt-Ins who are “similarly situated” to Plaintiff with

respect to Fresenius’s FLSA violations consist of: All current and former non-

exempt employees of Fresenius Medical Care North America or one of its

divisions or subsidiaries in the United States who worked one or more overtime

workweeks within the three years preceding the filing of this case and had their

overtime pay reduced by exclusion of on-call stipends or other compensation

from the overtime calculation.

      39.    Such persons are “similarly situated” with respect to Fresenius’s FLSA

violations in that all were subject to Fresenius’s wage-and-hours policies, all were

injured by those policies, and all have the same claims against Fresenius for unpaid

wages, liquidated damages, attorneys’ fees, and costs.

      40.    Conditional certification of this case as a collective action pursuant to 29

U.S.C. § 216(b) is proper and necessary so that such persons may be sent a Court-

authorized notice informing them of the pendency of this action and giving them the

opportunity to “opt in.”

      41.    Plaintiff cannot yet state the exact number of similarly-situated persons

but avers, upon information and belief, that they total thousands of persons. Such

persons are readily identifiable through the records Defendants have maintained, and

were required to maintain, pursuant to the FLSA. 29 U.S.C. § 211(c) & 29 C.F.R. § 215.2.




                                            10
        Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 11 of 17



                                CLASS ACTION ALLEGATIONS

       42.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       43.    Plaintiff brings this case as a class action on behalf of himself and other

members of a proposed Ohio Class, defined as: All current and former non-exempt

employees of Fresenius Medical Care North America or one of its divisions or

subsidiaries in Ohio who worked one or more overtime workweeks within the two years

preceding the filing of this case and had their overtime pay reduced by exclusion of on-

call stipends or other compensation from the overtime calculation.

       44.    The Ohio Class is so numerous that joinder of all class members is

impracticable. Plaintiff cannot yet state the exact number of class members but avers,

upon information and belief, that they consist of hundreds of persons. The number of

class members as well as their identities are ascertainable from records Defendants have

maintained, and were required to maintain, pursuant to the FLSA and Ohio law. 29

U.S.C. § 211(c) & 29 C.F.R. § 215.2; Ohio Const. art. II, § 34a.

       45.    There are questions of law or fact common to the Ohio Class, including but

not limited to whether Fresenius’s exclusion of on-call stipends and other remuneration

in calculating their overtime pay was lawful, and what amount of damages is payable to

the class.

       46.    Plaintiff’s claim is typical of the claims of other members of the Ohio Class.

Plaintiff’s claims arise out of the same uniform course of conduct by Fresenius, and are

based on the same legal theories, as the claims of other class members.




                                              11
        Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 12 of 17



       47.    Plaintiff will fairly and adequately protect the interests of the Ohio Class.

Plaintiff’s interests are not antagonistic to, but rather are in unison with, the interests of

other class members. Plaintiff’s counsel has broad experience in handling class action

litigation, including wage-and-hour litigation, and are fully qualified to prosecute the

claims of the Ohio Class in this case.

       48.    The questions of law or fact that are common to the Ohio Class predominate

over any questions affecting only individual members. The primary questions that will

determine Fresenius’s liability to the class, listed above, are common to the class as a

whole, and predominate over any questions affecting only individual class members.

       49.    A class action is superior to other available methods for the fair and

efficient adjudication of this controversy. Requiring class members to pursue their

claims individually would entail a host of separate suits, with concomitant duplication

of costs, attorneys’ fees, and demands on court resources. Many class members’ claims

are sufficiently small that they would be reluctant to incur the substantial cost, expense,

and risk of pursuing their claims individually. Certification of this case as a class action

pursuant to Fed. R. Civ. P. 23 will enable the issues to be adjudicated for all class

members with the efficiencies of class litigation.

                                         COUNT ONE
                                   (FLSA Overtime Violations)

       50.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       51.    Plaintiff brings this claim for violation of the FLSA’s overtime provisions

on behalf of himself and the Potential Opt-Ins who may join this case pursuant to 29


                                             12
        Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 13 of 17



U.S.C. § 216(b). Plaintiff’s written consent to becoming a party to this action pursuant

to § 216(b) is attached at Exhibit 1.

       52.    The FLSA required Fresenius to pay overtime compensation to its non-

exempt employees at one and one-half times their “regular rate,” with “all

remunerations for employment paid to, or on behalf of, the employee” included in

calculating that rate. 29 U.S.C. § 207(e)(3); 29 C.F.R. § 778.117, 778.223.

       53.    Fresenius, in violation of the FLSA, excluded on-call stipends and other

“remunerations” in calculating employees’ “regular rate,” thereby reducing their

overtime pay.

       54.    In doing so, Fresenius willfully violated the FLSA and regulations

thereunder that have the force and effect of law.

       55.    Defendant Renal Care Group, as joint employer, willfully violated the

FLSA in these respects for employees to whom it issued paychecks.

       56.    As a result of Defendants’ violations of the FLSA’s minimum wage and

overtime provisions, Plaintiff and the Potential Opt-Ins were injured in that they did not

receive compensation due to them pursuant to the FLSA. Section 216(b) of the FLSA

entitles them to unpaid compensation, as well as “an additional equal amount as

liquidated damages.” Section 216(b) further provides that “[t]he court … shall … allow

a reasonable attorney’s fee to be paid by the defendants, and costs of the action.”

                                          COUNT TWO
                                    (Ohio Overtime Violations)

       57.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.


                                              13
        Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 14 of 17



       58.    Plaintiff brings this claim for violation of Ohio’s overtime compensation

statutes, Ohio Rev. Code Ann. § 4111.03, on behalf of himself, the Potential Opt-Ins in

Ohio, and the Ohio Class Members.

       59.    At all times relevant, Defendants were employers covered by the Ohio

overtime compensation statute, Ohio Rev. Code Ann. § 4111.03.

       60.    Defendants violated the Ohio overtime compensation statute, Ohio Rev.

Code Ann. § 4111.03, by willfully excluding on-call stipends and other “remunerations”

in the calculation of employees’ “regular rate” and thereby reducing their overtime pay.

       61.    Defendants’ violations of Ohio Rev. Code Ann. § 4111.03 injured Plaintiff,

the Potential Opt-Ins in Ohio, and the Ohio Class Members in that they did not receive

overtime compensation due to them pursuant to that statute.

       62.    Ohio Rev. Code Ann. § 4111.10(A) provides that Defendants, having

violated § 4111.03, are “liable to the employee[s] affected for the full amount of the

overtime wage rate, less any amount actually paid to the employee[s] by the employer,

and for costs and reasonable attorney’s fees as may be allowed by the court.”

                                    COUNT THREE
                                 (Declaratory Judgment)

       63.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       64.    Under Ohio Revised Code § 2721.02, “courts of record may declare rights,

status, and other legal relations whether or not further relief is or could be claimed.”

       65.    Pursuant to Ohio Revised Code Sections 2721.01 to 2721.15, a justiciable

controversy exists between Plaintiff and other Ohio Class members and Defendants.


                                             14
        Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 15 of 17



       66.    A declaratory judgment will aid in determining the rights and obligations

of the parties.

       67.    As to the Ohio Class, Plaintiff asks the Court to declare that (a)

Defendants’ policy of excluding on-call stipends and other remunerations in the

calculation of employees’ “regular rate” for purposes of overtime compensation

violated the Ohio overtime compensation statute, Ohio Rev. Code Ann. § 4111.03, (b)

Defendants’ application of that policy unlawfully reduced class members’ overtime

pay, and (c) Defendants are liable to class members “for the full amount of the overtime

wage rate, less any amount actually paid to the employee[s] by the employer, and for

costs and reasonable attorney’s fees as may be allowed by the court.”

                                      COUNT FOUR
                                    (Injunctive Relief)

       68.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       69.    Plaintiff and other members of the Ohio Class will be irreparably harmed

if Defendants continue to engage in the unlawful practices alleged herein.

       70.    Irreparable injury to Plaintiff, other class members, and third parties will

be averted, and the public interest will be served, by enjoining Defendants from

engaging in such practices.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court:

       A.     Conditionally certify this case as an FLSA “collective action”
              pursuant to 29 U.S.C. § 216(b) and direct that Court-approved
              notice be issued to similarly-situated persons informing them of



                                             15
Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 16 of 17



     this action and enabling them to opt in;

B.   Certify this case as a class action pursuant to Fed. R. Civ. P. 23 on
     behalf of Plaintiff and other members of the Ohio Class;

C.   Enter judgment against Defendants and in favor of Plaintiff, the
     Opt-Ins who join this case pursuant to 29 U.S.C. § 216(b), and the
     Ohio Class;

D.   Award compensatory damages to Plaintiff, the Opt-Ins, and the
     Ohio Class in the amount of their unpaid wages and commissions,
     as well as liquidated damages in an equal amount;

E.   Enter declaratory judgment against Defendants and in favor of
     Plaintiff, ordering that (a) Defendants’ policy of excluding on-call
     stipends and other remunerations in the calculation of employees’
     “regular rate” for purposes of overtime compensation violated the
     Ohio overtime compensation statute, Ohio Rev. Code Ann. §
     4111.03, (b) Defendants’ application of that policy unlawfully
     reduced class members’ overtime pay, and (c) Defendants are liable
     to class members “for the full amount of the overtime wage rate,
     less any amount actually paid to the employee[s] by the employer,
     and for costs and reasonable attorney’s fees as may be allowed by
     the court”;

F.   Enter judgment against Defendants and in favor of Plaintiff
     enjoining Defendants from continuing to engage in the unlawful
     practices described in this action; and

G.   Award Plaintiff his costs and attorneys’ fees incurred in
     prosecuting this action and such further relief as the Court deems
     equitable and just.

                                 Respectfully submitted,

                                 /s/ Thomas T. Merrigan
                                 Thomas T. Merrigan, Esq., BBO 343480
                                 Sweeney Merrigan Law, LLP
                                 Greenfield, MA 01301
                                 Phone (413) 774-5300
                                 Fax (413) 773-3388
                                 tom@sweeneymerrigan.com




                                    16
 Case 1:19-cv-10439-NMG Document 1 Filed 03/11/19 Page 17 of 17




                               JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable.



                                     /s/ Thomas T. Merrigan
                                     Thomas T. Merrigan, BBO 343480




                                       17
